351 S.W.3d 757 (2011)
NATIVE WHOLESALE, INC., Appellant,
v.
Linda BASKA and Division of Employment Security, Respondents.
Nos. WD 73129, WD 73130, WD 73131, WD 73132.
Missouri Court of Appeals, Western District.
August 23, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 4, 2011.
Application for Transfer Denied December 6, 2011.
Labor and Industrial Relations Commission.
Stephen D. Kort, Overland Park, KS, for appellant.
Linda Baska, Lenexa, KS, Respondent Acting pro se.
Robert A. Bedell, Jefferson City, MO, for Respondent, State of Missouri.
Before JAMES EDWARD WELSH, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
Native Wholesale, Inc., ("Native") appeals the Labor and Industrial Relations Commission's decisions that (1) Native is an employer subject to Missouri's employment security law and that (2) the two assessments that the Division of Employment Security issued against Native for *758 contributions, interest, and penalties were proper. We affirm. Rule 84.16(b).